IN THE SUPREME COURT OF THE STATE OF NEVADA


                   CINDY KIRBY,                                           No. 85503
                   Appellant,
                   vs.                                                               T.,



                   HSBC BANK USA. NATIONAL
                   ASSOCIATION, AS TuRsTT FOR
                                                                             "UV g         Z.OZI
                   HOMESTAR 2004-6,
                   Respondent.



                                        ORDER DISMISSING APPEAL

                              This appeal was docketed on October 13, 2022, without
                  payment of the requisite filing fee. See NRAP 3(e). That same day, this
                  court issued a notice directing appellant to pay the required filing fee or
                  demonstrate compliance with NRAP 24 within 7 days. The notice advised
                  that failure to comply would result in the dismissal of this appeal. To date,
                  appellant has not paid the filing fee or otherwise responded to this court's
                  notice. Accordingly, this appeal is dismissed. See NRAP 3(a)(2).
                              It is so O.RDKRED.


                                                             CLERK OF THE SUPREME COTIRT
                                                             ELIZABETH A. BROWN

                                                             BY:


                  cc:   Hon.. David M. Jones, District Judge
                         Law Offices of 'Michael F. Bohn, Ltd.
                        'Malcolm Cisneros\ Las Vegas
                         Eighth District Court Clerk

 SUPREME COURT
       OF
         NEVADA


CLERK'S ORDER


 111'1   1447
                                                                           22-L3LA 2_28